       Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 1 of 36



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

FINTIV, INC.,                              §
                                           §   Civil Action No.: 6:18-CV-372-ADA
                                           §
              Plaintiff,                   §
                                           §        JURY TRIAL DEMANDED
v.                                         §
                                           §
APPLE INC.,                                §
                                           §
              Defendant.                   §




              APPLE INC.’S OPENING CLAIM CONSTRUCTION BRIEF
            Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 2 of 36




                                                 TABLE OF CONTENTS


TABLE OF CONTENTS .............................................................................................................. i
TABLE OF AUTHORITIES ....................................................................................................... ii
TABLE OF ACRONYMS ........................................................................................................... iv
I.    THE ’125 PATENT ............................................................................................................... 1
          A. The SK C&C Provisional Applications ........................................................................ 1
          B. Admissions from the Specification Background .......................................................... 3
          C. The Problems to be Solved ........................................................................................... 3
          D. Summary of the Patent .................................................................................................. 4
               1. The Server Side. ...................................................................................................... 4
               2. The Mobile Device Side. ........................................................................................ 7
II. LEGAL STANDARD ............................................................................................................ 9
III. ARGUMENT ......................................................................................................................... 9
          A. The Disputed Terms Require Construction .................................................................. 9
          B. “Wallet Management Applet (WMA)” (claims 11 and 13) ........................................ 10
          C. “Widget” (claims 11, 18, and 23) ............................................................................... 16
          D. “Mobile Wallet Application” (claims 11, 18, and 23) ................................................ 20
          E. “SE Information” (claims 14 and 23) ......................................................................... 23
          F. “Mobile Device Information” (claims 14, 18, and 23) ............................................... 25
          G. “Over-the-Air (OTA) Proxy” (claim 23) and “OTA Proxy” (claim 16) .................... 26
          H. “Provision[ing]” (claims 11 and 23) ........................................................................... 30
IV. CONCLUSION .................................................................................................................... 30




                                                                    i
             Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 3 of 36




                                                  TABLE OF AUTHORITIES


In re Abbott Diabetes Care, Inc.,
    696 F.3d 1142 (Fed. Cir. 2012)..............................................................................13, 14, 18, 22

Advanced Display Sys., Inc. v. Kent State Univ.,
   212 F.3d 1272 (Fed. Cir. 2000)..................................................................................................9

Affinity Labs of Texas, LLC v. Clear Channel Broad., Inc.,
    No. 12-cv-205-LY, 2014 WL 1699063 (W.D. Tex. Apr. 29, 2014)..................................19, 24

Alberta Telecommunications Research Ctr. v. AT & T Corp.,
   No. 09-cv-3883-PGS, 2012 WL 3286053 (D.N.J. Aug. 10, 2012) .........................................11

Express Mobile, Inc. v. Svanaco, Inc.,
   No. 17-cv-00130-JRG-RSP, 2018 WL 746472 (E.D. Tex. Feb. 7, 2018) .........................19, 24

In re Google Litig.,
    No. 08-cv-3172-RWM, 2011 U.S. Dist. LEXIS 98469 (N.D. Cal. Aug. 31,
    2011) ........................................................................................................................................17

Interval Licensing LLC v. AOL, Inc.,
    766 F.3d 1364 (Fed. Cir. 2014)................................................................................................11

Intervet Inc. v. Merial Ltd.,
    617 F.3d 1282 (Fed. Cir. 2010)................................................................................................11

Iridescent Networks, Inc. v. AT&T Mobility, LLC,
    No. 2018-1449, 2019 WL 3770833 (Fed. Cir. Aug. 12, 2019) ...................................11, 13, 20

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.
   521 F.3d 1351 (Fed. Cir. 2008)..........................................................................................10, 20

Oatey Co. v. IPS Corp.,
   514 F.3d 1271 (Fed. Cir. 2008)................................................................................................14

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)............................................................................................9, 11

TQP Dev., LLC v. Merrill Lynch & Co., Inc.,
  No. 08-cv-471, 2012 WL 1940849 (E.D. Tex. May 29, 2012) (Bryson, J.) ......................10, 16

Trustees of Columbia Univ. in City of New York v. Symantec Corp.,
   811 F.3d 1359 (Fed. Cir. 2016)..................................................................................................9

Vitronics Corp. v. Conceptronic, Inc.,
    90 F.3d 1576 (Fed. Cir. 1996)..............................................................................................9, 26


                                                                        ii
         Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 4 of 36



Whirlpool Corp. v. TST Water, LLC,
   No. 2:15-cv-1528-JRG, 2016 WL 3959811 (E.D. Tex. July 22, 2016) ......................10, 16, 23




                                                iii
 Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 5 of 36




                         TABLE OF ACRONYMS


CCA: Contactless Card Applet

NFC: Near Field Communications

MNO: Mobile Network Operator

OTA: Over-the-Air

POS: Point of Sale

SE:   Secure Element

SP:   Service Provider

TSM: Trusted Service Manager

WMA: Wallet Management Applet

WMS: Wallet Management System




                                 iv
              Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 6 of 36




          Apple Inc. (“Apple”) herein addresses the constructions of seven disputed claim terms

present in the asserted claims of U.S. Patent No. 8,843,125 (the “’125 patent”):1 (1) “wallet

management applet,” (2) “widget,” (3) “mobile wallet application,” (4) “SE information,” (5)

“mobile device information,” (6) “over-the-air (OTA) proxy,” and (7) “provision[ing].”

Construing these terms is necessary to both resolve disputes between the parties regarding the

proper scope of the claims and to assist the jury in understanding what the claims mean.

    I.   THE ’125 PATENT

          The ’125 patent, titled “System and Method for Managing Mobile Wallet and its Related
Credentials,” was filed December 2, 2011 and issued on September 23, 2014. The ’125 patent

incorporates by reference four provisional applications2 filed on December 30, 2010 and claims

priority to the same date. ’125, 1:8-20. In lay terms, the ’125 patent (and its provisional

applications) relate to the underlying technology for setting up a credit card on a mobile device

to make contactless payments (viz., making a payment with a mobile device at a card reader

without physical contact). Id., 1:48-62. The process of setting up a credit card for contactless

payments involves interactions between the mobile device and backend servers. Id., Figs. 1 and

2. In slightly more technical language from the Abstract, the ’125 patent relates to a wallet

management system that involves both the operation of a “mobile wallet application” and the

provisioning of associated “contactless card applets” (“CCAs”) on a mobile device, and also a

“wallet management system” (WMS) on a remote server that is used in managing the wallets and

CCAs on a plurality of mobile devices.

         A.    The SK C&C Provisional Applications

          Any summary of the ’125 patent would be incomplete without some background

discussion of the original assignee, SK C&C, and the four provisional applications incorporated


1
  The ’125 patent is attached as Exhibit 1 to the Declaration of Travis Jensen filed concurrently
herewith. All exhibits cited in this brief are attached to the Jensen Decl.
2
  The four provisional applications are Nos. 61/428,846 (“’846 provisional”); 61/428,851 (“’851
provisional”); 61/428,852 (“’852 provisional”); and 61/428,853 (“’853 provisional”). The
provisional applications are attached to the Jensen Decl. as Exs. 2, 3, 4 and 5, respectively.


                                                 1
         Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 7 of 36




into the ’125 patent. The South Korean entity SK C&C, not Fintiv, was the original assignee of

both the ’125 patent and all of its provisional applications. See, e.g., ’125, cover page. SK C&C

is an information and communications

technology company. See www.skcc.com.

In the 2010 timeframe, SK C&C was

developing a holistic mobile wallet

ecosystem that was intended to support

hardware devices and operating systems
from multiple vendors (e.g., Blackberry,

Android, Windows Mobile, Palm). See,

e.g., ’853, Business Requirements document

at p. 6. The figure at right, from the ’846

provisional, illustrates the SK C&C mobile

wallet ecosystem which includes a mobile

device (in the center) and various external components implemented by servers. ’846, p. 31.

       Each of the four provisional applications emphasizes a different aspect of the wallet

management system. Two provisionals include technical documents describing SK C&C’s

wallet management system. At a high level, the provisional applications involve the following:
   # The ’846 provisional shares the same title as the ’125 patent and has a similar
     specification. However, the ’846 provisional contains additional detail regarding certain
     aspects of the wallet management system, such as the wallet management applet (WMA).
   # The ’851 provisional describes the provisioning process for mobile devices containing
     particular kinds of secure elements, and the application includes a “Requirements Use
     Cases Mobile Commerce” document describing aspects of the SK C&C system.
   # The ’852 provisional emphasizes safeguarding a mobile wallet by locking or deleting
     virtual card credentials and how to reconstruct the wallet if a device is lost or stolen.
   # The ’853 provisional involves provisioning information on mobile device based on the
     device user’s profile or attributes, and the application includes two documents describing
     aspects of the SK C&C system: i) “Business Requirements for SK C&C m-Commerce
     Platform”; and ii) “TSM Functional Features Description.”
Particular aspects of each of these sources of intrinsic evidence will be discussed where relevant.


                                                 2
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 8 of 36




     B.    Admissions from the Specification Background

       To understand the asserted claims of the ’125 patent, it is helpful to first understand the

purported shortcomings in the prior art described in the specification. Before turning to the

problems to be solved, two backgrounds points admitted in the ’125 patent provide context.

       First, the ’125 patent admits that in 2010 numerous manufacturers made and sold a

variety of mobile devices (e.g., smartphones) with different hardware components and software

configurations. See, e.g., ’125, 2:32-33 (referring to “many competing service providers”);

10:31-34 (manufacturers have different “hardware specifications (i.e. hardware, software,
operating system, etc.)”).

       Second, the ’125 patent admits that conducting contactless credit card transactions

between a mobile phone and card reader was already “conventional” in 2010. Id., 1:48-62. As

stated in the “BACKGROUND” section of the patent, it was known that “user financial

credentials, such as credit card numbers, may be provisioned onto mobile devices equipped with

Near Field Communication chipset (NFC enabled) to make payments” and that “[t]his type of

technology is conventionally referred to as ‘contactless’ technology and a payment made with

this technology is referred to as ‘contactless’ payment.” Id. Using this “conventional”

technology, separate “contactless payment applet[s]” from financial institutions like Visa and

Mastercard are “stored in the mobile device” and contain the user’s respective credit card

numbers. Id., 2:1-6. This “provided a way to select a contactless payment applet (i.e.,

contactless payment virtual card) from various contactless payment applets stored in the mobile

device for payment at corresponding point-of-sale (POS) [terminal].” Id.

     C.    The Problems to be Solved

       Against this backdrop, the ’125 patent purports to identify two problems in the prior art

that are relevant to the asserted claims. First, as a result of the disparate devices available from

smartphone manufacturers, users would be offered for download mobile wallet applications

incompatible with their mobile device. Users were “often be bombarded with various [mobile

wallet] applications that may be inapplicable to the user.” ’125, 2:42-44. This occurred because


                                                  3
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 9 of 36




there existed at the time a “lack of standardization of hardware and software on mobile devices,”

id., 10:48-49, and mobile wallet services were “offered to the users without regard to the mobile

device capabilities.” Id., 2:34-36. Thus, for example, a user may try to install a Visa payment

applet on their Blackberry device but fail because the applet was only compatible with a

Samsung Android device.

       Second, users had limited access into their account information stored in the mobile

device. For example, “the user may be unable to view the details related to the contactless

payment applets (e.g., account number, expiration date, security code, balance and the like).”
Id., 2:13-15; see also id., 2:27-28. According to the specification, limited user access to the

financial information stored in the contactless card applet was the result of an industry standard

security protocol that provided users only “a limited generic description” of the financial

information stored in the contactless card applet and required storing the applet in a special chip

on the mobile device called the “secure element.” Id., 2:23-26.

     D.    Summary of the Patent

       As noted above, the ’125 patent (including its provisional applications) disclose a mobile

wallet management system that includes both mobile devices and servers. See, e.g., ’125, Figs. 1

and 2. Because asserted independent claim 18 generally relates to the server side of the system

and asserted independent claims 11 and 23 are directed to the mobile device side of the system, a

high-level discussion of the major aspects of both sides follows.

             1.   The Server Side.

       Annotated Fig. 1 (below) from the ’125 patent illustrates the server-side components of

the “wallet management system” (“WMS”) recited in asserted independent claim 18: the wallet

client management component 111 (orange), widget management component 112 (blue), device

profile management component 113 (green), rule engine 116 (yellow), and trusted service

manager (“TSM”) (purple).




                                                 4
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 10 of 36




       According to the ’125 patent specification, this wallet management system (WMS) solves

the first problem identified above of users being “bombarded with various [mobile wallet]

applications that may be inapplicable to the user” due to incompatibilities arising from different

mobile device hardware and software configurations. ’125, 2:42-44; see also id. at 10:48-49 and

2:34-36. The system “dynamically filter[s] the list of available applications based upon the

mobile device attributes” and only provides compatible applications to the mobile device. Id.,

10:42-44. Thus, the server offers an Android compatible mobile wallet application to an

Android phone but not to a Blackberry, Palm, or Windows phone. See, e.g., ’853, Business

Requirements document at p. 6. Each server-side component administers a different aspect of

managing the mobile wallets for deployment on various mobile devices.

       Wallet Client Management Component. The “wallet client management component”

is responsible for managing “the [mobile] wallet application itself,” and stores information

“including the type of wallet application and manufacturer.” See id., 4:57-5:3. In lay terms, the

wallet client management component acts like a warehouse for storing all of the mobile wallet

applications available for download, much like a modern-day app store. For example, it may

store a mobile wallet application developed by SK C&C, ’851, ¶84, a “mobile wallet application




                                                 5
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 11 of 36




manufactured by Google®,” ’125, 4:64-67, as well as other third-party mobile wallet

applications, see’851, Requirements Use Cases document at p. 41.

       Device Profile Management Component. The device profile management component

“store[s] device specific information, such as information related to the mobile device itself

including type of mobile device, supporting operating system (OS), mobile service provider, and

other relevant information.” See ’125, 5:9-16.

       Rule Engine. The rule engine performs filtering “based on information related to the

mobile device.” Id., 5:22-24. When the ’125 patent refers to “filtering,” it means that when the
user contacts the server with their mobile device to download an application, the server displays

a “filter[ed] list of mobile widget applications that are available for installation based upon

corresponding mobile device attributes,” such as the mobile device’s manufacturer or operating

system. Id., 10:9-12, 10:24-34. This filtering functionality is critical to the purported invention

in the ’125 patent because, as noted previously, in the prior art, “many competing service

providers” offered their services to users “without regard to the mobile device capabilities or

mobile service providers utilized by the user.” Id., 2:30-36.

       Widget Management Component. The widget management component “is responsible

for the individual widgets”—the “application[s] configured to interface with a user of the mobile

device”—“stored within the wallet.” See id., 5:4-9.

       Trust Service Manager (TSM). The trusted service manager (TSM) is a server that acts

as “an integration point for all of the external parties the mobile device may deal with, providing

for a seamless and more efficient operation of mobile services.” Id., 5:39-46. This provides a

single point of contact for a mobile device to interact with network providers (e.g., AT&T,

Verizon), financial institutions (e.g., Visa, Citibank), and handset manufacturers (e.g., LG,

Samsung). Id., 10:25-34. Thus, the TSM stores “information from various parties” allowing the

mobile device to “interact with the TSM system individually rather than various discrete

entities.” Id., 5:39-42. While Fig. 1 depicts the WMS as separate from the TSM, the ’125 patent

explains that “WMS 110 may reside within TSM system 120,” and that “[f]or the purposes of


                                                  6
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 12 of 36




this disclosure, it will be assumed” that it does. Id., 5:28-31. Because the intrinsic evidence

refers almost exclusively to the TSM rather than the WMS, we refer to the TSM as the operative

network server for the remainder of this brief.

             2.   The Mobile Device Side.

       Annotated Fig. 2 (below) of the ’125 patent illustrates the components of the mobile

device recited in asserted independent claims 11 and 23: the mobile wallet application 24

(orange), OTA proxy (green), and secure element (purple). Within the secure element are

contactless card applets 23 (blue) and wallet management applet 21 (yellow).




       Mobile Wallet Application. Conceptually, a mobile wallet “may have the same

composition as a conventional wallet, which may contain payment cards, member cards,

transportation cards, and loyalty cards.” ’125, 1:43-46. The mobile wallet application is a

software application, separate from the operating system, that can be independently downloaded

and installed on the mobile device. ’125, 6:34-49; ’853, Business Requirements document pp. 6,

30. Because the TSM houses mobile wallet applications from different providers, the user can

select which mobile wallet application she would like to download and install. See, e.g.,’125,


                                                  7
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 13 of 36




4:61-67; see also id., claim 1 (“[a] method for installing a wallet application”); ’851,

Requirements Use Cases document at p. 41 (“The system shall check what…wallet has been

used (either SK C&C wallet or the third-party wallet.)”).

       Widget. The user is able to view each of her credit cards thanks to a “widget,” which is

an “application configured to interface with a user of the mobile device” that corresponds to each

card and can show that card’s information, on the mobile device’s display. Id., 5:4-9; 9:2-5.

More directly stated, the widget is a user interface software application. Id. The widget is not

shown in the ’125 patent figures, but “reside[s] within the mobile wallet application.” Id., 6:2-4.
       Secure Element (SE). The secure element or “SE” is a chip on the mobile device where

sensitive information can be securely stored. Id., 1:40-43 (the SE “may be a smart card chip

capable of storing multiple applications, including of account specific information that may not

be easily accessed by external parties.”).

       Contactless Card Applet (CCA). Each contactless card applet or “CCA” corresponds

to a conventional card, such as a credit card, found in a physical wallet. For example, a

“VISA©” CCA corresponds to a Visa credit card. Id., 8:61-62. Because the CCA stores

sensitive information like credit card account information, it is located in the mobile device’s SE.

Id., 8:23-28. The CCA is a “contactless” applet because it uses near field communication (NFC)

protocol to “make payments to another NFC compatible device by coming near within a few

centimeters of one another without physically contacting each other.” Id., 1:54-62.

       Wallet Management Applet (WMA). The wallet management applet (WMA) is at the

heart of the ’125 patent’s solution to the purported problem of users’ inability to view credit card

information stored in a CCA. See id., 2:13-15 (“the user may be unable to view the details

related to the contactless payment applets (e.g., account number, expiration date, security code,

balance and the like)”; see also id., 2:23-28 (“the user may be unable to view any account

specific information stored within the SE”). The ’125 patent discloses that, for each CCA, there

is a corresponding WMA that stores a duplicate copy of the CCA’s “account specific”

information. Id., 8:66-9:5. This duplicate copy of the account information is important because


                                                  8
            Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 14 of 36




it is both securely stored in the SE, but unlike the information in the CCA itself, can be displayed

to the using the corresponding widget in the mobile wallet application. Id.

 II.   LEGAL STANDARD

        “[I]n interpreting an asserted claim, the court should look first to the intrinsic evidence of

record, i.e., the patent itself, including the claims, the specification and, if in evidence, the

prosecution history. Such intrinsic evidence is the most significant source of the legally

operative meaning of disputed claim language.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1582 (Fed. Cir. 1996). In particular, the specification “is always highly relevant to the
claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (citing id.).

        Provisional applications incorporated by reference are effectively part of the specification

as if “explicitly contained therein.” Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d

1272, 1282 (Fed. Cir. 2000). As such, provisional applications are as relevant to the claim

construction analysis as the face of the specification itself. See, e.g., Trustees of Columbia Univ.

in City of New York v. Symantec Corp., 811 F.3d 1359, 1365–66 (Fed. Cir. 2016) (citing id.).

III.   ARGUMENT

       A.    The Disputed Terms Require Construction

        Apple proposed seven claim terms for construction: (1) “wallet management applet,” (2)

“widget,” (3) “mobile wallet application,” (4) “SE information,” (5) “mobile device

information,” (6) “over-the-air (OTA) proxy,” and (7) “provision[ing].” Fintiv contends that no

claim terms require construction, proposed “plain and ordinary meaning” for all seven of Apple’s

identified claim terms, but has also proposed alternative constructions for each. The parties

dispute whether certain terms had a plain and ordinary meaning in 2010, but even where the

parties agree that a plain and ordinary meaning existed, they dispute what the plain and ordinary

meaning was (with the sole exception of the term “provision[ing]”). Indeed, Fintiv’s proposed

alternate constructions serve to demonstrate the parties’ disputes.




                                                   9
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 15 of 36




        In both circumstances—i.e., where there is no plain and ordinary meaning and where the

parties dispute the plain and ordinary meaning—claim construction is required as set forth in O2

Micro Int’l Ltd. v. Beyond Innovation Tech. Co. and its progeny. 521 F.3d 1351, 1361 (Fed. Cir.

2008) (“[W]hen a term has more than one ‘ordinary’ meaning or when reliance on a term’s

‘ordinary’ meaning does not resolve the parties’ dispute. … claim construction requires the court

to determine what claim scope is appropriate in the context of the patent.”). In this case, there is

a clear dispute as to the proper scope of the terms addressed herein (except for “provision[ing]”),

and therefore, a construction to resolve each dispute is required. A finding of “plain and
ordinary meaning,” as Fintiv proposes, will not resolve each dispute and is, therefore, legally

insufficient.

        Moreover, all the disputed terms are technical in nature or are used in a highly technical

context. The jury is unlikely to be familiar with the disputed terms and without a construction

will be left to its own devices to guess as to what terms like WMA, widget, and OTA proxy

mean. See, e.g., Whirlpool Corp. v. TST Water, LLC, No. 2:15-cv-1528-JRG, 2016 WL

3959811, at *11 (E.D. Tex. July 22, 2016) (“[t]hese disputed terms are technical terms and are

potentially confusing, so ‘[t]he Court believes that some construction of the disputed claim

language will assist the jury to understand the claims’”) (citing TQP Dev., LLC v. Merrill Lynch

& Co., Inc., No. 08-cv-471, 2012 WL 1940849, at *2 (E.D. Tex. May 29, 2012) (Bryson, J.)).

     B.    “Wallet Management Applet (WMA)” (claims 11 and 13)

      Apple’s Proposed Construction                     Fintiv’s Proposed Construction
 “software application for storing duplicate     Plain and ordinary meaning. To the extent the
 account specific information accessible to     Court requires construction the plain and ordinary
       the mobile wallet application”           meaning is “integrated functionality that enables
                                                    management of a wallet related applet.”

        As an initial matter, the parties dispute whether the claim term “wallet management

applet (WMA)” requires construction. Construction is necessary because WMA is a coined

term, not a term of art, and had no plain and ordinary meaning outside the context of the patent

in 2010. This is demonstrated by contemporaneous dictionary definitions—from both general


                                                 10
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 16 of 36




purposes and technical dictionaries—which lack an entry for this term. See Exs. 6, 7, 8, and 9.

That WMA is a term coined by the patentee is further established by a search of issued U.S.

patents and published applications prior to Dec. 30, 2010, the alleged priority date of the ’125

patent. Among the millions of issued U.S. patents and publications, the phrase “wallet

management applet” did not appear once before the alleged priority date. See Exs. 10 and 11.

See, e.g., Iridescent Networks, Inc. v. AT&T Mobility, LLC, No. 2018-1449, 2019 WL 3770833,

at *6 (Fed. Cir. Aug. 12, 2019); Alberta Telecommunications Research Ctr. v. AT & T Corp., No.

09-3883 PGS, 2012 WL 3286053, at *37 (D.N.J. Aug. 10, 2012) (construction should provide
“assistance to the jury in helping them understand the meaning of this coined term”). Even if

WMA were not a coined term, construction would still be appropriate so the jury is not left to

guess what the highly technical phrase “wallet management applet” means. See, e.g., Intervet

Inc. v. Merial Ltd., 617 F.3d 1282, 1287 (Fed. Cir. 2010) (“[i]diosyncratic language, highly

technical terms, or terms coined by the inventor are best understood by reference to the

specification”) (citing Phillips, 415 F.3d at 1312-13).

       Where a claim term is a “coined term, meaning it has no ordinary and customary

meaning,” it is necessary to turn to the intrinsic evidence to ascertain the “objective boundaries

to the scope of the term.” Iridescent Networks, 2019 WL 3770833, at *6. When coined terms

are involved, the canon that claims should not be limited by the specification does not apply, and

courts should look to the intrinsic evidence “for guidance without having to first find a clear and

unmistakable disavowal.” Id.; see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

1371 (Fed. Cir. 2014).

       The Court should construe WMA as a “software application for storing duplicate account

specific information accessible to the mobile wallet application.” This construction follows from

the intrinsic evidence, including numerous references and explanations in the specification. For

example, the ’846 provisional states that “[the WMA] is a software application [residing] within

the secure element of the mobile device which stores account specific information such as a




                                                 11
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 17 of 36




credit card number.”3 ’846, ¶42; see also ’125, 7:16-19 (“The WMA 21 container is a software

application …”). The ’846 provisional further explains that “[the WMA] is unique in that, its

primary purpose is to cause contactless card applet 23 account information to be stored within

the mobile device’s SE separate from the contactless card applets.” ’846, ¶42. In other words,

the defining characteristic that makes the WMA “unique,” is that it stores a copy of the CCA

account specific information “separate from” the CCA.

         This same message is repeated numerous times throughout the ’125 specification and in

every one of the provisional applications:
      # “Once account specific information is installed into WMA 21, the respective mobile
        device may access the information periodically.” ’846, ¶59.
      # “[A]s mobile devices cannot access the payment applets directly, a separate WMA 501 is
        required….WMA 501 will store duplicate payment applet account information so that
        mobile wallet application may access the account specific information stored within the
        SE.” ’851, ¶¶89-90.
      # “When providing for APDU commands, duplicate financial information is created …
        and sent to be provisioned into the WMA.” ’852, ¶¶76-77; see also id., ¶62.
      # “[A] separate WMA 501 is required for the management of mobile wallet cards stored
        within mobile wallet application. During the provisioning process, WMA will store
        duplicate account information as the payment applet, so that mobile wallet application
        may access the account specific information stored within the SE.” ’853, ¶78.

See also ’125, 9:45-48 (“account specific information is installed into WMA 21…”); 7:43-47

(“The respective account information or WMA 21 applet may be provided by duplicating the
account information associated with the contactless card”).

         The specification explains that the reason storing duplicate account information in a

WMA is necessary is because the CCAs “do not allow direct access into the applets

themselves.” ’846, ¶42. There is thus no way for the mobile wallet application, or by extension

the user, to “view account specific information” stored in the CCA, such as the “credit card

number, security code, PIN, [and] expiration date.” Id.; see also ’125, 7:32-37.




3
    All emphasis is added unless otherwise noted.


                                                 12
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 18 of 36




       The solution, the specification explains, is to provision a WMA corresponding to the

CCA that stores “duplicat[e] account information.” Id., 7:43-47. This duplicate information is,

like the CCA, stored in the SE and therefore secure, but unlike the CCA may be accessed via the

mobile wallet. Id.; see also, e.g., ’851, ¶90 (“During the provisioning process, WMA 501 will

store duplicate payment applet account information so that mobile wallet application may access

the account specific information stored within the SE”); ’846, ¶42 (“As the issuers of contactless

card applets 23 do not allow direct access into the applets themselves, duplicate account

information may be stored separately within the WMA 21 in order for the mobile wallet
application to view account specific information (e.g. credit card number, security code, PIN,

expiration date, and etc.).”); ’853, ¶78 (the WMA stores duplicate account information “so that

mobile wallet application may access the account specific information stored within the SE”).

       The Federal Circuit’s recent decision in Iridescent Networks is instructive as to how the

Court should approach its construction of WMA since it specifically dealt with construing a

coined term. 2019 WL 3770833, at *6. In Iridescent, the patentee argued for a broad

construction because there was “no clear disavowal” of claim scope. Id. The Federal Circuit

explained that “[t]he question here, however, is not whether Iridescent narrowed the scope of the

disputed term during prosecution from its full ordinary and customary meaning. Rather, because

the disputed term is a coined term, meaning it has no ordinary and customary meaning, the

question is whether the intrinsic evidence provides objective boundaries to the scope of the

term.” Id. Where “no clear ordinary and customary meaning of a coined term [exists],” there is

no need “to first find a clear and unmistakable disavowal.” Id. That is precisely the case here,

and the ’125 patent provides ample intrinsic evidence of the “objective boundaries” of the claim.

       Additionally, Apple’s construction reflects the patent’s proposed solution to the

purported problem in the prior art of limited user access to CCA account specific information.

See, e.g., In re Abbott Diabetes Care, Inc., 696 F.3d 1142, 1150 (Fed. Cir. 2012) (construing

term in accordance with “the primary purpose of the invention”). The Background section of

the ’125 patent states that the WMA solution is a core aspect of the alleged invention. In the


                                                13
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 19 of 36




past, the patent says, users were “unable to view the details” of the CCAs, such as their account

specific information. ’125, 2:8-15. As a result, users were said to be “unable to effectively

manage or keep track of various contactless payment applets stored in their respective mobile

devices.” Id., 2:16-18. Only when the account specific information is duplicated in the WMA is

the mobile device, via the wallet application, able to “access the information.” Id., 9:45-48; see

also ’851, ¶89 (“as mobile devices cannot access the payment applets directly, a separate WMA

501 is required for the management of mobile wallet cards stored within mobile wallet

application”); ’853, ¶78; ’846, ¶59. Like the Federal Circuit in In re Abbott, which looked to the
purpose of the patent to inform the construction of the disputed term, the Court’s construction of

WMA should reflect that one important purpose of the invention of the ’125 patent is to store

duplicate account specific information that can be accessed by the mobile wallet application.

       The term “wallet management applet (WMA)” is not a term of art and has no plain and

ordinary meaning. The overwhelming weight of the intrinsic record supports Apple’s proposed

construction for WMA as a “software application for storing duplicate account specific

information accessible to the mobile wallet application.” And only Apple’s proposed

construction reflects that the WMA fulfills the necessary role prescribed to it by the ’125 patent.

       Fintiv’s Alternative Construction. Fintiv’s proposed construction—“integrated

functionality that enables management of a wallet related applet”—fails to provide any

explanation as to what a WMA actually is or does and raises more questions than it answers. An

“applet” is not a mere “functionality,” and defining it as such is incorrect and confusing. As

explained in numerous places throughout the specification, a WMA is a software application.

See, e.g., ’125, 7:16-19; ’846, ¶42. It can be downloaded and installed into a mobile device.

See, e.g., ’125, claim 11 (connecting to a TSM and “retrieving…a wallet management applet

(WMA)”); see also ’125, 7:12-15; 9:2-5; 9:25-28. An “integrated functionality” is not

something that can be downloaded and installed and would thus exclude numerous embodiments

from the specification. See, e.g., Oatey Co. v. IPS Corp., 514 F.3d 1271, 1276 (Fed. Cir. 2008)

(“[w]e normally do not interpret claim terms in a way that excludes embodiments disclosed in


                                                14
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 20 of 36




the specification”). Fintiv ascribes no meaning to the structural term “applet,” and seeks to

remove that aspect from the term “wallet management applet” completely.

       Moreover, the phrase “integrated functionality” is vague and confusing because it is

unclear what the WMA is integrated into. To the extent Fintiv’s construction is read to mean

that the WMA must be integrated into a mobile device (or secure element within a mobile

device), this ignores that fact that a WMA is still a WMA even when it resides on a server prior

to download. See, e.g., ’125, 7:66-8:14, 9:14-35. But Fintiv’s construction fails to account for

this. Beyond the mere location of the WMA, what does it mean to be integrated into something?
Is an application “integrated” when it is installed onto a mobile device, or is something more

required? Fintiv’s proposed construction provides no answers to these questions.

       The remainder of Fintiv’s alternative construction, “that enables management of a wallet

related applet,” is also unhelpful and incorrect for three reasons. First, it ignores the very thing

that the specification says makes the WMA “unique”—i.e. storing duplication account specific

information. ’846, ¶42. Second, the construction fails to explain what a “wallet related applet”

is. Is the mobile wallet application itself a “wallet related applet?” Does the WMA manage

itself? As the claims themselves recite, for every contactless card applet, there is a “widget and a

wallet management applet (WMA) corresponding to the contactless card applet.” ’125, claim 11.

Does a particular WMA manage the “wallet related” CCAs or widgets that it does not

“correspond” to? Fintiv’s construction provides no answers to any of these questions.

       Third, Fintiv’s construction suggests that the WMA performs any kind of wallet

management activity, as opposed to the specific role of the WMA described throughout the

specification. The ’125 patent explains that there are wallet management activities performed by

other aspects of the wallet management system. See, e.g., ’125, 3:31-37 (server-side “wallet

client management component to store and to manage a mobile wallet application; a widget

management component to store and to manage widgets; a device profile management

component to store mobile device information”); 9:2-5 (the “user may view and manage the

information stored in the WMA21 applet through the corresponding widget”); 10:56-57 (“all of


                                                 15
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 21 of 36




the provided limitations may be managed and applied by the Rule Engine in the TSM system

120”) . Fintiv’s construction improperly ascribes these roles to the WMA.

     C.    “Widget” (claims 11, 18, and 23)

          Apple’s Proposed                        Fintiv’s Proposed Construction
           Construction
     “user interface software            Plain and ordinary meaning. To the extent the Court
           application”                requires construction the plain and ordinary meaning is
                                     “integrated functionality that relates to applications related
                                       to a financial institution transportation account, and the
                                                                   like.”

       As with WMA, the parties dispute whether the term “widget” requires construction. To a

lay person, the term “widget” generically refers to an undefined article and is largely

synonymous with terms like gadget, gizmo, or thingamabob. Ex. 7. As evidenced by its

alternate construction, even Fintiv agrees that widget means something else in the context of

the ’125 patent. This term requires construction because, if left unconstrued, the jury will be

confused as to what a widget is or does and run a significant risk of misinterpreting the term

differently from how it is used in the asserted claims. See, e.g., Whirlpool, 2016 WL 3959811, at

*11 (“[t]hese disputed terms are technical terms and are potentially confusing, so ‘[t]he Court

believes that some construction of the disputed claim language will assist the jury to understand

the claims’”) (citing TQP Dev., 2012 WL 1940849, at *2.

       A person of ordinary skill in the art would understand widget in the ’125 patent to be a

“user interface software application.” There is no dispute that a “widget” can be a software

application. If there is any dispute as to whether a widget must be a software application, the

intrinsic evidence answers this question the affirmative. Claim 11, directed to a “method for

provisioning a contactless card applet in a mobile device,” is instructive. The mobile device

connects to a TSM and, after the user selects a CCA, the mobile device “retriev[es] a

widget…corresponding to the [CCA]” and “provision[s] the selected [CCA and] the widget.”

See also claim 18 (widget management component stores widgets for downloading).




                                                16
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 22 of 36




       The specification compels the same conclusion that a widget is a software application.

The technical documents explaining the operation of the SK C&C wallet that are incorporated

into the ’125 patent make clear that a widget is a software application. For example, the ’851

provisional repeatedly refers to the widget as a “widget binary file.” ’851, Requirements Use

Cases document at pp. 18-19, 44. Similarly, the glossary4 in the ’853 provisional describes the

widget as a “downloadable sub module of a wallet client,” and the wallet client in turn is a

“downloaded mobile application.” ’853, Business Requirements document at p. 30.

       Indeed, the widget is described as a software application in every embodiment of the ’125
patent. A widget is “an application configured to interface with a user of the mobile

device.” ’125, 5:4-9; see also, e.g., id., 8:19-22 (CCAs and “corresponding widget applications”

provisioned onto the mobile device); id., 10:10-14 (“filtering a list of mobile widget applications

that are available for installation”); ’846, ¶30 (“[w]idgets represent individual payment

applications, transportation applications, and other related applications”); ’852, ¶77 (“widget

application will be installed in the SK C&C wallet for graphic display of the installed account”).

       A widget is more than just any software application, it is a “user interface software

application.” The specification of the ’125 patent states that a widget resides within a mobile

wallet application “to provide an interface to the user.” ’125, 8:63-65. The ’125 patent explains

why the widget application must act as a user interface, and it is fundamental to the stated

purpose of the alleged invention and the purported problem sought to be solved. See, e.g., ’125,

2:13-29. As noted above in the WMA discussion, the WMA stores a duplicate copy of account

specific information (e.g. a credit card account number) corresponding to a CCA. The

corresponding widget provides the interface necessary for a user to access the account specific

information stored in the WMA. See generally id., 8:60-9:5 (“By installing both the WMA 21

applet and the widget, the user may view and manage the information stored in the WMA21

4
  Where a specification incorporates product documentation for a commercial embodiment that
includes a glossary, the glossary is relevant (but not dispositive) to claim construction. See In re
Google Litig., No. 08-cv-03172-RMW, 2011 U.S. Dist. LEXIS 98469, at *34-35 (N.D. Cal. Aug.
31, 2011).


                                                17
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 23 of 36




applet through the corresponding widget.”); see also ’846, ¶53 (“when a request to provision the

selected contactless card applet 23 is made, a corresponding WMA 21 information and widget

(user display for the contactless card application 23 stored in the WMA 21) are also requested to

be provisioned automatically”). For instance, a user may provision a Visa credit card CCA, and

when she does so, both a corresponding widget and WMA are also provisioned. Id., 8:60-62.

The user is able to “view and manage” the Visa card information only through the use of the

duplicate copy in the WMA, which unlike the CCA, is able to be displayed to the user by the

widget user interface application. Id., 9:2-5.
       The understanding that a widget is a user interface application is also confirmed by the

extrinsic evidence, including contemporaneous dictionary definitions and technical references

that predate the ’125 patent by decades. For instance, the 2010 New Oxford American

Dictionary defines “widget” in the computing field as “an application, or a component of an

interface, that enables a user to perform a function or access a service.” Ex. 7. At least 20 years

prior to the filing of the ’125 patent, companies such as IBM and Fuji Xerox used the term

widget to refer to user interface application software. See, e.g., Ex. 12, U.S. Pat. 5,664,130 at

5:8-11 (“The program takes the form of an image display widget which is part of a graphics

software toolkit package designed to interface application programs.”); Ex. 13, U.S. Pat.

6,023,274 at 3:13-23 (“FIG. 3 shows a typical view of the display…Control panel window 90

includes widgets, such as, button windows 100, by means of which the user can interact with the

application in a manner well known in the art.”); see also Ex. 14, U.S. Pat. 5,335,320 at 5:12-39.

       Because the’125 patent (including the claims, specification, and provisional applications)

“repeatedly, consistently, and exclusively” uses the term “widget” to refer to a user interface

software application, it should be construed commensurate with that description. In re Abbott,

696 F.3d at 1149-51; see, e.g., ’125, claims 16, 24; 2:13-29, 8:60-9:5; ’846, ¶53. And, as in In re

Abbott, Apple’s proposed construction reflects the purported inventive concept of displaying

account specific information stored in a CCA to the user. See, e.g., ’125, 2:8-18. The widget

thus must be an application that acts as a user interface for this information for the invention to


                                                 18
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 24 of 36




have meaning. For at least these reasons, “widget” should be construed as “user interface

software application.”

        Fintiv’s Alternative Construction. Fintiv’s alternative construction, “integrated

functionality that relates to applications related to a financial institution transportation account,

and the like,” should not be adopted for at least three reasons.

        First, as explained above for Fintiv’s alternative construction of WMA, the language

“integrated functionality” is vague, confusing, and inappropriately non-structural. This is

apparent from usage of the term widget in claim 18, which recites “a widget management
component configured to store and to manage widgets.” The idea of a component that stores

“integrated functionality” simply makes no sense.

        Second, Fintiv’s phrasing “that relates to applications related to a financial institution

transportation account” is vague, confusing, and overbroad. By layering two levels of “relates

to” language on top of one another, Fintiv’s construction fails to describe in any meaningful way,

much less in a way that is helpful to the jury, what constitutes a “widget.” The twice-removed

“relates to” language leaves to the imagination far too many possibilities about what

functionalities are circumscribed by the term widget. For example, applications that allow users

to locate an ATM or branch office on their phone are “applications related to a financial

institution” that have nothing to do with the concept of a widget as described in the ’125 patent

but are encompassed by Fintiv’s overbroad construction.

        Third, the phrase “and the like” is unhelpful because it leaves open and unexplained what

things are “like” a financial institution or a transportation account and what things are not,

rendering the construction even more improperly open-ended. Such open-ended language is not

helpful because it fails to tell the jury what will or will not satisfy the claims in addition to the

enumerated list of items. See, e.g., Affinity Labs of Texas, LLC v. Clear Channel Broad., Inc.,

No. 1:12-cv-205-LY, 2014 WL 1699063, at *11 (W.D. Tex. Apr. 29, 2014) (rejecting proposed

construction “inserting an open-ended list”); Express Mobile, Inc. v. Svanaco, Inc., No. 2:17-cv-




                                                  19
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 25 of 36




00130-JRG-RSP, 2018 WL 746472, at *10 (E.D. Tex. Feb. 7, 2018). A construction that creates

new ambiguities, like Fintiv’s, should not be adopted.

     D.     “Mobile Wallet Application” (claims 11, 18, and 23)

          Apple’s Proposed Construction                    Fintiv’s Proposed Construction
  “mobile wallet software application capable        Plain and ordinary meaning. To the extent the
   of being independently downloaded and               Court requires construction the plain and
                   installed”                            ordinary meaning is “application that
                                                      provides wallet functionality on the mobile
                                                                        device.”

       The parties dispute whether the phrase “mobile wallet application” requires construction.
Because the parties dispute the meaning of “mobile wallet application” as that term was used in

the asserted patent in 2010, the Court should construe the term. O2 Micro, 521 F.3d at 1361.

Moreover, this is a technical term that lay jurors are unlikely to be familiar with and construction

is appropriate to assist the jury. Iridescent Networks, 2019 WL 3770833, at *6.

       The primary dispute between the parties is whether a mobile wallet application must be

“capable of being independently downloaded and installed.” The intrinsic evidence compels the

conclusion that it does. Claim 18 is directed to a “wallet management system (WMS)” on a

server which includes “a wallet client management component configured to store and to manage

a mobile wallet application.” Thus, the claims themselves reflect that a “mobile wallet

application” is “store[d]” on a server from which it can be downloaded.




                                                20
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 26 of 36




This is illustrated in Fig. 1 of the ’125 patent (see above) which shows the “wallet client

management component” where the various “mobile wallet applications” are stored. See ’125,

4:52-59.

       The ’125 patent explains that mobile wallet applications were available from different

providers. See, e.g.,’851, ¶84 (“Mobile wallet application 41, such as a SK C&C wallet”); ’125,

4:64-67 (“mobile wallet application manufactured by Google®”); and ’851, Requirements Use

Cases document at p. 41 (“The system shall check what type of wallet has been used (either SK

C&C wallet or the third-party wallet.)”). Indeed, storing various mobile wallet applications on
the server for filtering (viz., screening based on mobile device properties such as operating

system and hardware configuration) is central to the patent’s proposed solution to the prior art

problem of users being “bombarded” with incompatible or irrelevant applications.

       Both the claims and the specification repeatedly describe the downloading and

installation of mobile wallet applications. The fact that mobile wallet applications are capable of

being downloaded is reflected by the glossary entry in the ’853 provisional which states that a

“Mobile Wallet” is “[a] downloadable mobile application for mobile commerce service in the

user’s handset.” ’853, Business Requirements document, p. 30. “Exemplary embodiments of

the present invention provide a method for installing a wallet application in a mobile device

including requesting, by the mobile device, a mobile wallet application…, receiving mobile

wallet application installation information; installing the mobile wallet application in the mobile

device.” ’125, 3:1-7. Fig. 2 of the ’125 patent is “[a] method for installing a mobile wallet

application and associated management applet in a secure element (SE).” Id., 5:47-49. “[T]he

TSM system 120 will confirm the mobile wallet application installation request and initiate the

wallet application installation process.” Id., 6:17-19. “TSM system 120 transmits the requested

mobile wallet application 24 to mobile device 100 for installation.” Id., 6:34-36. Claim 1 further

confirms that the mobile wallet application must be capable of being downloaded and installed.

Claim 1 is directed to “[a] method for installing a wallet application in a mobile device.” The

mobile device “request[s]…a mobile wallet application,” “receiv[es] mobile wallet application


                                                 21
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 27 of 36




installation information,” and “install[s] the mobile wallet application in the mobile device.” See

also, e.g., ’846, ¶33 (“[T]he mobile device requests a new mobile wallet application.”); ’851, ¶26

(“FIG. 6 is a flow diagram illustrating a method of obtaining a mobile wallet

application…”); ’853, ¶41 (“Once the requesting mobile device has installed a mobile

wallet...”); ’851, ¶62 (“Ideally, once the mobile wallet application has been installed onto the

mobile device, the customer will launch the mobile wallet application.”).

       The ’125 patent explains that it purports to address the “limitation of current mobile

wallet applications” that “there may be numerous applications that may be inapplicable to the
user’s individual attributes (e.g., bank membership, mobile service provider, manufacturer of a

mobile device owned by the user, type of secure element installed in the mobile device,

operating system of the mobile device, and the like).” ’125, 2:30-42. The patent thus says that it

seeks to prevent users from being “bombarded with various applications that may be inapplicable

to the user.” Id., 2:42-44. The patent’s solution, then, is for the server to provide the user a

selection of mobile wallet applications (and associated contactless card applets, widgets, and

WMAs) that are compatible with the user’s mobile device and its existing characteristics, such as

the operating system. See, e.g., id., 4:64-67 (server recognizes the user “has a mobile wallet

application manufactured by Google® and has specified set of known functionalities”); 5:12-16;

10:45-48 (“[a]s many mobile devices operate with various operating systems and standards, not

all of the applets…[are]…compatible with the user mobile device”).

       Where, as here, the specification “repeatedly, consistently, and exclusively” describes a

claim term in a particular way, a construction that reflects such a description is appropriate. See

In re Abbott, 696 F.3d at 1150. The weight of the intrinsic evidence thus compels a construction

of “mobile wallet application” as “mobile wallet software application capable of being

independently downloaded and installed.”

       Fintiv’s Alternative Construction. Fintiv’s alternative construction, “application that

provides wallet functionality on the mobile device,” should be rejected for failing to explain

what “wallet functionalit[ies]” the mobile wallet application provides. As explained above in


                                                 22
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 28 of 36




Section I.D, the ’125 patent’s wallet management system comprises a number of components on

the mobile device that each provide a particular “wallet functionality.” For instance, the WMA

stores duplicate account information from a CCA and the widget allows for the display of that

information to the user. As the ’125 patent states, however, the mobile wallet application is just

a “container.” See, e.g., ’125, 4:57-61 (“…the wallet application itself (referred as the

container)…”). Thus, as a mere container, the wallet application may not perform any “wallet

functionality” at all. Regardless, Fintiv’s attribution of the specific functions performed by other

parts of the system to the wallet application should be refused.
     E.    “SE Information” (claims 14 and 23)

          Apple’s Proposed                           Fintiv’s Proposed Construction
           Construction
    “information relating to the           Plain and ordinary meaning. To the extent the Court
          secure element”                requires construction the plain and ordinary meaning is
                                       “information related to the secure element that may include
                                       at least card production life cycle, card serial number, card
                                        image number, and integrated circuit card identification.”

        Because the jury is unlikely to be familiar with the acronym SE or the phrase “SE

information,” the Court should construe this term. There is no dispute that SE stands for secure

element. Apple proposes a straight-forward plain-English construction for SE information:

“information relating to the secure element.” Fintiv does not appear to disagree, as the first part

of its construction is nearly identical, but attempts to read in a list of technical terms that the jury

is even less likely to understand. The Court should adopt Apple’s proposed construction.

        The ’125 patent does not define the term “SE [secure element] information,” but rather

provides a non-exhaustive list of highly technical examples of SE information. See ’125, 6:52-

62 (“SE information (e.g. Card Production Life Cycle (CPLC), Card Serial Number (CSN), Card

Image Number (CIN), Integrated Circuit Card Identification (IC-CID)), which may be stored in a

device memory component of the mobile device 100.”). To assist the jury in understanding the

technology at issue, Apple proposes that “SE information” be construed to have a correct, but




                                                   23
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 29 of 36




user-friendly meaning that avoids these highly technical terms and makes clear that more general

and understandable information relating to the SE is also SE information. See, e.g., Whirlpool,

2016 WL 3959811, at *11.

       Apple’s construction is supported by a number of additional examples of SE information

from the provisional applications. For instance, the “Requirements Use Cases” SK C&C product

document states that SE information includes information that relates to the secure element but is

not unique to the specific SE in the mobile device, such as the SE’s “type,” operating system

platform and version, and chip model and manufacturer. See ’851, Requirements Use Cases
document at p. 15. Similarly, the SK C&C “Business Requirements” document lists SE

information including the SE type, logo, supported CCAs, platform, and status. See ’853,

Business Requirements document at pp. 16-17. For at least these reasons, “SE information”

should be construed to mean “information relating to the secure element.”

       Fintiv’s Alternative Construction. Fintiv contends that “SE information” requires no

construction. But “SE information” is not a term the jury is likely to be familiar with. Without a

construction, the jury may incorrectly believe, for example, that “SE information” means any

information that is stored on a secure element. Fintiv’s construction should be rejected for at

least three reasons. First, Fintiv’s “may include” language introduces additional ambiguities by

failing to specify whether the enumerated items (“card production life cycle, card serial number,

card image number, and integrated circuit card identification”) are in fact “SE information.”

       Second, the “at least” qualifier creates an open-ended set which provides no meaningful

boundaries and is unhelpful to the jury. See, e.g., Affinity Labs, 2014 WL 1699063 at *11;

Express Mobile, 2018 WL 746472 at *10.

       Third, as noted above, Fitniv’s construction introduces several additional highly technical

terms—card production life cycle, card serial number, card image number, and integrated circuit

card identification—that the jury will be unfamiliar with.




                                                24
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 30 of 36




     F.     “Mobile Device Information” (claims 14, 18, and 23)

     Apple’s Proposed Construction                      Fintiv’s Proposed Construction
     “hardware or software properties            Plain and ordinary meaning. To the extent the
      relating to the mobile device”           Court requires construction the plain and ordinary
                                                meaning is “mobile device related information.”

          Apple proposes that “mobile device information” be construed to assist the jury in

understanding that the term means information relating to a mobile device’s hardware or

software properties. Without such a construction, the jury may be misled into thinking that other

types of information, such as who owns a mobile device or the identity or location of the person
that happens to being using it, qualify as mobile device information. In this regard, the

specification of the ’125 patent is instructive. As reflected in Fig. 1 of the ’125 patent, the server

contains separate components for storing mobile device information and user information.




          As explained in the specification, user profile management component 114 “captures user

identifying information such as name, address, birthday, phone number, and the like.” ’125,

5:15-22. And the device profile management component 113 “store[s] device specific

information, such as information related to the mobile device itself including type of mobile

device, supporting operating system (OS), mobile service provider, and other relevant

information.” Id., 5:9-16.



                                                 25
          Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 31 of 36




          Notably, claim 18 recites a “device profile management component configured to store

mobile device information” but makes no mention of a user profile management component,

suggesting that user profile attributes have no role in claim 18 and are not included as part of

“mobile device information.” This conclusion is further supported by dependent claim 21, which

recites “a user profile management component” as a separate element. Claim 20 provides further

support for Apple’s construction by enumerating the types of information that comprise mobile

device information: “a mobile device type, a supporting Operating System (OS), a mobile

service provider, a mobile device manufacturer, and a secure element (SE) type.” All of these
are hardware or software properties relating to the mobile device. The ’125 patent specification

provides additional examples of mobile device information, each of which also relate to a

hardware or software property of the mobile device. ’125, 5:9-16. And it does the same for the

companion term mobile device “attributes,” which include the mobile device “hardware,

software, operating system, etc.” Id., 10:26-34; see, e.g., Vitronics, 90 F.3d at 1582.

Accordingly, “mobile device information” should be construed to mean “hardware or software

properties relating to the mobile device.”

          Fintiv’s Alternative Construction. Fintiv’s alternative construction, “mobile device

related information” should be rejected because it encompasses a variety of things that are not

hardware or software properties relating to the mobile device. For example, Fintiv’s

construction would improperly include information such as the date on which a mobile device

was announced or released for sale, the name of an individual who owns a mobile device, and

the identity or location of a person that happens to being using the device. None of these types

of information are contemplated by the specification.

     G.     “Over-the-Air (OTA) Proxy” (claim 23) and “OTA Proxy” (claim 16)

          Apple’s Proposed Construction                     Fintiv’s Proposed Construction
   “mobile device software application for            Plain and ordinary meaning. To the extent the
 communicating between a secure element and             Court requires construction the plain and
      a server over a mobile network”                     ordinary meaning is “functionality for
                                                              creating a secure connection.”


                                                 26
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 32 of 36




       As with every other term proposed for construction, Fintiv contends that the terms “over-

the-air (OTA) proxy” and “OTA proxy” do not require construction. But “over-the-air (OTA)

proxy” and “OTA proxy” are not terms of art, do not have an ordinary and customary meaning,

and are technical in nature. Although the parties agree that OTA is an acronym for “over-the-

air,” the broader phrase proposed for construction—“over-the-air (OTA) proxy”—is not an

established term of art and only appears once in an issued U.S. patent or published application

prior to the alleged priority date of the asserted patent. See Exs. 15-20. The lack of an

established plain and ordinary meaning is further confirmed by the absence of the terms “OTA
proxy” and “over-the-air proxy” in contemporaneous general purpose and technical dictionaries.

See Exs. 6-9. For these reasons, and those stated in section III.A, Apple respectfully submits that

these terms be construed in a manner that explains the composition of the OTA proxy and the

role that the ’125 patent explains it plays in a wallet management system. Without a

construction, the jury will not know what these terms mean.

       The ’125 patent’s OTA proxy resides on the mobile device outside of the secure element,

and acts as an intermediary between the secure element on the mobile device and a remote server

such as a TSM, as depicted in Fig. 2 of the ’125 patent.




                                                27
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 33 of 36




This is consistent with usage of OTA proxy in claim 23 which states that “OTA proxy is

configured to capture mobile device information comprising SE information” and “transmit[s]

the mobile device information for registering the mobile wallet application.”

       The OTA proxy is a software application that may be downloaded and installed alongside

(or separate from) a mobile wallet application. See ’125, 6:34-49; claim 9 (“transmitting an

accompanying over-the-air (OTA) proxy application to the mobile device”); ’851, ¶¶14-15

(“provide[s] a system to install OTA Proxy application onto the mobile device”); id., ¶¶58, 83

(“OTA Proxy application 42 software”). Indeed, the specification expressly refers to the OTA
proxy as a “program.” ’125, 6:42-43 (“Once the…OTA proxy program ha[s] been

downloaded…”); 6:34-37 (TSM transmits “over-the-air (OTA) proxy program” to mobile device

for installation). It is not a mere “functionality” or piece of hardware as Fintiv suggests. While

Fig. 2 depicts the OTA proxy as separate from the mobile wallet application, the specification

explains that “the accompanying OTA proxy may be included in the mobile wallet application.”

Id., 6:49-51; see also ’853, Business Requirements document at pp. 4-5 (“The OTA proxy shall

be a stand-alone application or a subcomponent of a wallet application”).

       The parties agree that the acronym OTA stands for over-the-air, and the glossary in

the ’851 provisional explains that “Over-The-Air (OTA) refers to any process that involves the

transfer of data (including applications) to the mobile handset or any component within the

mobile handset via the mobile network.” ’851, Requirements Use Cases document at p. 55. In

lay terms, an OTA communication is simply one made “over a mobile network.” While this is

informative, it does not fully answer the question of what an OTA proxy is and does in the’125

patent claims. But the other intrinsic evidence supplies the answer to this question.

       More than just communicating between a mobile device and a server over a mobile

network, the OTA proxy in the ’125 patent communicates between the mobile device’s secure

element and a network server. As explained in the ’853 provisional: “OTA proxy 42 is a

necessary component to the present disclosure which is necessary to provision confidential

information, such as financial applications and related account information into the mobile


                                                28
        Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 34 of 36




device’s SE.” ’853, ¶77; see also id., Business Requirements document at p. 44 (“The OTA

proxy shall provide the install, load, personalization, and life-cycle management of smart card

applets on SE interfacing with TSM.”); id., pp. 4-5 (“[T]he OTA proxy shall process the related

jobs by interfacing with TSM [and] provide the APIs for the mobile wallet to interface with the

SE.”); ’125, 7:55-62 (“the OTA proxy gathers mobile device and SE specific information…and

sends it over to TSM system”); id., 9:25-35; ’846, ¶47 (“OTA proxy receives the APDU

commands to install WMA 21 and relays them to the SE”); ’851, ¶72 (“OTA proxy protocol is

provided access to the SE to be provisioned”); id., ¶85 (“The OTA Proxy 42 is a mobile client
which supports OTA post-issuance related services to the secure element in a mobile

communicat[ions] device. More specifically, OTA proxy provisions confidential information

such as financial…account information into [the secure element].”).

       Consistent with the weight of the intrinsic evidence, “OTA proxy” should be construed to

mean “mobile device software application for communicating between a secure element and a

server over a mobile network.”

       Fintiv’s Alternative Construction. In contrast to Apple’s construction, Fintiv’s

alternative construction of “functionality for creating a secure connection” fails to take into

account the OTA proxy’s role as described in the intrinsic record and should be rejected. As

with “WMA” and “widget,” Fintiv’s proposed construction of OTA proxy as a mere

“functionality” provides no structural definition and is inappropriate for the same reasons

discussed above. Fintiv’s proposed construction is contrary to the intrinsic evidence as it would

impermissibly allow an OTA proxy to be a hardware component. See, e.g., ’125, 6:34-45

(repeatedly stating that the OTA proxy is a software “program.”).

       The second part of Fintiv’s proposed construction—“for creating a secure connection”—

is unhelpful and should be rejected because it does not explain what is being “connect[ed].” As

discussed above, an important aspect of the OTA proxy is its role as an intermediary between the

secure element and a remote server, and a construction that does not reflect this particular

“connection” (i.e., does not identify what is being connected) fails to provide the jury with the


                                                 29
           Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 35 of 36




context they need to understand the term. Nor does Fintiv’s proposed construction provide any

meaning to the phrase “OTA,” which the specification explains means “over a mobile network.”

      H.    “Provision[ing]” (claims 11 and 23)

      Apple’s Proposed Construction                    Fintiv’s Proposed Construction
      “provid[e/ing] and/or mak[e/ing]          Plain and ordinary meaning. To the extent the
             available for use”                Court requires construction the plain and ordinary
                                                    meaning is “making available for use.”

        The parties largely agree that provisioning means “providing and/or making available for

use.” The primary dispute is whether the Court should construe the terms “provision” and
“provisioning,” not the meaning of those terms. Indeed, Fintiv’s proposed construction is

“making available for use” and Apple has offered to stipulate to that construction and remains

willing to do so. Apple submits that the term “provision[ing],” at least when used in the

technical context of the asserted claims, runs the risk of confusing the jury and should be

construed to avoid such a result. Claim 23 recites “an over-the-air (OTA) proxy configured to

provision the contactless card applet, a widget corresponding to the contactless card applet, and

the WMA” and claim 11 similarly requires “provisioning the selected contactless card applet, the

widget, and the WMA.” Because the jury is unlikely to know what it means to “provision” a

contactless card applet, a widget, and a WMA, the court should provide the jury with guidance in

the form of an undisputed claim construction which explains that “provision[ing]” simply means
“providing and/or making available for use.”

IV.   CONCLUSION

        Apple respectfully requests that the Court adopt its proposed constructions.




                                                30
       Case 6:18-cv-00372-ADA Document 71 Filed 09/12/19 Page 36 of 36




Dated: September 12, 2019                     Respectfully submitted,

                                              /s/Travis Jensen
                                              Claudia Wilson Frost – Lead Counsel
                                              Texas Bar No. 21671300
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              609 Main, 40th Floor
                                              Houston, TX 77002
                                              Telephone: 713.658.6400
                                              Facsimile: 713.658.6401
                                              cfrost@orrick.com

                                              Travis Jensen
                                              California Bar No. 259925
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              1000 Marsh Rd.
                                              Menlo Park, CA 94025
                                              Telephone: 650.614.7400
                                              Facsimile: 650.614.7401
                                              tjensen@orrick.com

                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              J.R. Johnson
                                              Texas State Bar No. 24070000
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Tel. (512) 495-6429
                                              Fax (512) 495-6401
                                              steve.ravel@kellyhart.com
                                              jr.johnson@kellyhart.com
                                              ATTORNEYS FOR APPLE INC.



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on September 12, 2019, all counsel of record who are
deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5. Any other counsel of record will
be served by a facsimile transmission or first-class mail.

                                              /s/Travis Jensen
                                              Travis Jensen



                                             31
